DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite:
wherein the fore spacer is in a single uniform piece that directly connects the cover glass and the absorber to each other for achieving a desired first distance between the cover glass and the absorber without an aid of frame and support elements, and 

wherein the element further comprises a back thermoplastic space in a single uniform piece that directly connects a back insulation part and the absorber to each other for achieving a second desired distance and back sealed space between the insulation part and the absorber without the aid of frame and support elements

	The present invention has two distinct embodiments.  In the Fig. 1b embodiment, the support elements (194) and the frame (192) are used to support the element 100 (element 100 includes cover glass and absorber; see para. 27 of the pgpub) (pgpub, para. 91).  In the Fig. 1a embodiment, the support elements (194) and frame (192) are absent.  However, both embodiments have secondary sealings (140, 180).  The secondary sealings are support elements.  They are used to support the element 100 because they help carry the weight of the absorber, i.e., space the absorber from the glass pieces (110, 160) (see para. 68 and 82 of the pgpub).  Therefore, contrary to what is being claimed, all the embodiments have support elements that aid in achieving the claimed first and second distances.  
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz (DE 2721964 A1) in view of Dimroth (US 20090126794 A1), and Rostami (US 20120234313 A1).
Regarding claim 1, Platz discloses a solar thermal absorber element comprising 
a cover glass (2, Fig. 1), 
a direct-flow absorber (4), 
a fore spacer (temperature resistant adhesive 18), 
a fore sealed space (20), and 
a first low thermal conductive gas filling up the fore sealed space (air, see English translation in lines 100-101; note: a sealed air space acts as an insulator, similar to how home windows have an air gap between the two panes to act as insulation, and therefore air can be considered a low conductive gas; if this interpretation is not found persuasive, see also para. 56 of Rostami teaching the use of low conductive argon gas for filling a fore sealed space and protecting the sealed space against condensation, and it would have been obvious to include such a gas into the collector of Platz for the same purpose), 
wherein the direct-flow absorber comprises at least one heat transport tube (8) inside a structure of the direct-flow absorber, 
wherein the fore spacer (18) is in a single uniform piece (it is an adhesive; therefore, it is uniform) that directly connects the cover glass and the absorber to each other (see Fig. 1) for achieving a desired first distance between the cover glass and the absorber without an aid of support elements (the limitation, “without an aid of support elements”, is examined to mean that there are no support elements adjacent the exterior frame 14, and where the support elements are used to space the absorber from the glass pieces 110, 160; see also the 112 2nd para. rejection above), and so that the fore sealed space is surrounded by the cover glass, the absorber, and the fore spacer (Fig. 1), 
wherein the element further comprises a back spacer (18) in a single uniform piece that directly connects2Docket No. 7744-0114 Appln. No. 15/174,388a back insulation part (6) and the absorber to each other (see Fig. 1) for achieving a second desired distance and a back sealed space (22) between the insulation part and the absorber without the aid of support elements (see comments above concerning the limitation, “without an aid of support elements), and so that the insulation part, the absorber, and the back spacer surround a back sealed space (22) filled up with a second low thermal conductive gas (English translation, lines 100-101),

Platz fails to disclose: 
wherein the fore and back spacers are made of thermoplastic (Platz does not disclose the composition of the spacers other than that they are an adhesive material); and 
wherein the first and second distances are achieved without the aid of a frame.  

Dimroth teaches a photovoltaic concentrator that uses a thermoplastic adhesive for securing the components together and creating a seal (see claim 60 and abstract).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the fore and back spacers are made of a thermoplastic adhesive.  The modification is merely a simple substitution of one kind of sealing adhesive for another kind of sealing adhesive.  The substitution would lead to predictable results (e.g., gluing parts together thereby creating a seal).  Moreover, a person skilled in the art would be motivated to use thermoplastic adhesives because they are easy to work with, easy to apply, and fast-setting.  
 
Platz discloses wherein the first and second distances are achieved with the aid of a frame (14), and not without the aid of the frame, as recited in the claim. The frame (14) serves to bind the two glass panes (2, 6) together.  Rostami teaches a solar collector where no frame is used to bind the two glass panes (2, 3; Fig. 3) together.  Instead, a secondary bonding agent (11) is used to bind the glass panes (para. 61).  The secondary bonding agent also insulates the solar collector (para. 70) and seals the solar collector (para. 71).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the frame (Platz, 14) is replaced with a bonding agent to bond, insulate, and seal the solar collector.  The modification would help retain the heat within the solar collector, and would prevent the low conductive gas from escaping the solar collector.

Regarding claim 2, Platz discloses a back secondary spacer (16, Fig. 1), which is attached to the back thermoplastic spacer and between the insulation part and the absorber, wherein the back secondary spacer protects the back spacer (protects from the stresses caused by the relative movement of the absorber, insulation and frame) and carries a weight of the absorber (weight of absorber is directed downward and onto the back secondary spacer).
Regarding claim 3, Platz discloses wherein the insulation part is a glass (English translation, line 83).
Regarding claim 5, Platz fails to disclose wherein the second low thermal conductive gas is an argon gas.  However, Rostami discloses wherein the second low thermal conductive gas is an argon gas (para. 56).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the second low thermal conductive gas is an argon gas since argon is “a protective gas for preventing the formation of condensation in the solar collector” (Rostami, para. 56).
Regarding claim 6, modified Platz discloses (see rejection of claim 1 for citations unless otherwise noted) a solar thermal collector comprising an absorber element of claim 1, which comprises a cover glass, a direct-flow absorber, a fore thermoplastic spacer, a fore sealed space, and a first low thermal conductive gas filling up the fore sealed space, wherein the direct-flow absorber comprises at least one heat transport tube inside a structure of the direct-flow absorber, wherein the fore thermoplastic spacer is in a single uniform piece that directly connects the cover glass and the absorber to each other and for achieving a desired first distance between the cover glass and the absorber without an aid of frame and support elements, so that the fore sealed space is surrounded by the cover glass, the absorber, and the fore thermoplastic spacer, a back insulation part, and a back thermoplastic spacer in a single uniform piece that directly connects the insulation part and the absorber to each other for achieving a desired a second distance between the insulation part and the absorber without the aid of frame and support elements so that the insulation part, the absorber, and the back thermoplastic spacer form the back sealed space filled up with a second low thermal conductive gas
Regarding claim 7, modified Platz discloses (see rejection of claim 1 for citations unless otherwise stated) method for manufacturing a solar thermal absorber element of claim 1, comprising steps of attaching, by the fore thermoplastic spacer, the cover glass and the direct-flow absorber to each 4Docket No. 3502-1532oAppln. No. 15/174,388ther and causing a first distance between the cover glass and the absorber without an aid of frame and support elements (the term “support elements” is examined to mean a support element adjacent an exterior frame, and where the support element is used to space the absorber from the cover glass and the back insulation), so that the cover glass, the absorber, and the fore thermoplastic spacer surround the fore sealed space, filling up the fore space with the first low thermal conductive gas, attaching, by the back thermoplastic spacer, the back insulation part and the absorber to each other and causing a second distance and a back sealed space between the insulation part and the absorber without the aid of frame and support elements so that the insulation part, the absorber, and the back thermoplastic spacer surround the back sealed space, and filling up the back space with the second low thermal conductive gas.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz (DE 2721964 A1) in view of Dimroth (US 20090126794 A1), and Rostami (US 20120234313 A1), as applied to claim 1, and further in view of Woodman (US 4153753 A).
Regarding claim 4, Platz fails to disclose wherein the absorber is a roll-bond absorber that comprises a highly selective vacuum coating on its fore surface, which absorbs light. However, Woodman teaches a roll-bond absorber (col. 5, lines 20-27) and a highly selective vacuum coating, which absorbs light (col. 1, lines.15-22). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the absorber is a roll-bond absorber that comprises a highly selective vacuum coating on its fore surface, which absorbs light.  Incorporating a selective surface improves solar collection while reducing solar emissions. Using a roll bond process is an effective way of incorporating a selective surface onto an absorber sheet and is also an effective method of making an absorber sheet.


Response to Arguments
         112 rejections
Applicant asserts:
The claims are drafted to cover the structural arrangement wherein it is the TPS fore spacer that has the function of achieving the distance, and to affirmatively exclude any structural arrangement wherein a "frame" or a "support element" has the function of achieving or setting the distance



Examiner’s response:
In both the Fig 1a and Fig. 1b embodiments of the present invention, secondary sealings 140, 180 are also used to support the separation between the glass 110 and the absorber 120, and between the back insulation 160 and the absorber 120 (see para. 68 and 82 of the pgpub).  Therefore, it cannot be said that the fore thermoplastic spacer 130 and the back thermoplastic spacer 170 are the only structural elements for achieving the separation.  

				       103 rejection of claim 1

Applicant asserts:
The primary reference Platz does not disclose how the fore TPS itself achieves a desired distance between the cover glass and the absorber as claimed in claim 1. Instead, Platz discloses only how complex sheet metal spacer 16, not any TPS or heat resistant adhesive in space 18, accomplishes the distance between cover and absorption plates 2, 4 according to fig. 1 and p. 12, last paragraph

Platz also does not disclose how a back TPS itself achieves another desired distance and another sealed space between the back-insulation part and the absorber as claimed in claim 1. Platz describes only how complex spacer 16 accomplishes the distance and space 22 between absorption and shielding plates 4 6 correspondingly as in the case of space 20.


Examiner’s response:
The desired distances are attained by a combination of elements 14, 16, and 18, and not by the spacers 16 alone. 

Applicant asserts:
Dimroth does not teach a skilled person to replace profile 10 with the thermoplastic adhesive, as the Office Action concludes, or to use any adhesives on outwardly-directed side 10a of profile 10. Instead, Dimroth teaches only to use the thermoplastic adhesive in compounds 4a, 4b instead of the hot-melt or UV adhesive as claim 60 describes. Thus, Dimroth clearly teaches to leave side 10a free from any adhesive and to prefix profile 10 to plates 1, 2 in the contact points by thermoplastic adhesive 4a, 4b and to fill the remaining spaces between profile 10 and plates 1, 2 with silicon 5a, 5b. Accordingly, Dimroth does not cure the deficiencies of disclosure of Platz. 

If a skilled person were to modify the solar collector of Platz on the basis of the teachings of Dimroth, the modification would be that heat-resistant adhesives 18 are removed from the outwardly-directed side of metal spacers 16 and, then, thermoplastic adhesive 4a, 4b is applied to the contact points between absorption plate 4 and plates 1, 2 to prefix metal spacers 16 to plates 2, 4, 6 and silicon 5a, 5b are applied to the contact points between absorption plate 4 and plates 1, 2 to fill the remaining spaces between metal spacers 16 and plates 2, 4, 6





Examiner’s response:
Platz discloses the use of an adhesive, but does not specify the type of adhesive used.  Dimroth teaches a suitable adhesive.  Moreover, a person skilled in the art would be motivated to use a thermoplastic adhesive because it is easy to work with, easy to apply, and is fast-setting.    Dimroth is not used to teach a specific structural arrangement, and a person skilled in the art reading Dimroth would not necessarily be led into making the structural changes as stated in Applicant’s remarks.  

Applicant asserts:
In particular, each reference lacks the claimed requirement that it is the fore thermoplastic spacer that has the function in the claimed arrangement of setting or achieving the distance, while affirmatively excluding any structural arrangement wherein any "frame" or any other "support element" has the function of achieving or setting the distance. The structural arrangement of each cited reference clearly utilizes a frame for the function of setting and achieving the distance. Accordingly, no combination of the references13 could or would result in what is claimed, and would instead result in only the structural arrangements noted above.



Examiner’s response:
The combination of references teaches all the claim elements.  Moreover, the claim, when read in light of the specification, does not exclude support elements.  As mentioned above, both embodiments of the present invention disclose support elements (140, 180).  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762